DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear if the phrase “provided with a coloring layer” is referring back to the supporting body or the second surface. Further, the term “provided with” is confusing in general as it is not clear if the decorative sheet is intended to comprise the coloring layer or if the coloring layer is part of the supporting layer. It is further not clear how to provide a coloring layer. For purposes of examination, Examiner will assume a decorative sheet comprising a supporting body having a first surface and a second surface; a coloring layer made of ink, dye materials, or coloring materials which is disposed on the second surface of the supporting body; and a solid film disposed on the first surface of the supporting film, wherein the solid film has a thickness of no more than 1 micron. 
The remaining claims are rejected for depending on claim 1.
Regarding claim 8, the phrase “a coloring layer located in at least one of the following places: a place on the second surface of the supporting body or a place between the supporting body and the solid film” is confusing. First it is not clear if the claim is stating there is one layer or if the claim is stating there is one or more layers since the layer is then claimed to be in multiple “places.” The use of the term “place” is also confusing as to whether the claim is stating the layer may be discontinuous, only on a portion of a layer, or is intended to be on the entire layer. For purposes of examination, Examiner will assume a coloring layer on the second surface of the supporting body or between the supporting body and the solid film. 
Claim 9 is rejected for depending on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (JP 2012-226163 A).
Regarding claims 1 and 3, Inoue discloses a decorative film used in a display device and a front panel ([0001]) comprising a metal layer (solid state film), base material layer (supporting body) and color adhesive layer (color layer), and transparent substrate which is the front side of the front plate (cover plate) ([0019] and [0060]). The metal layer has a thickness of 30 to 200 nm ([0072]). The adhesive layer comprises a colorant ([0065] and [0067]-[0068]).
Regarding claim 2, the metal layer is gold, silver, chromium, aluminum, nickel, tin, titanium, or alloy thereof (elemental substance) ([0071]).
Regarding claim 4, the base material layer is PET ([0074])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue.
Regarding claims 5, 7, 8, and 9, Inoue discloses a conventional decorative film used in a display device and a front panel ([0001]) comprising a transparent laminated layer (supporting body), a colored layer (coloring layer), metallic luster layer (solid film), base material layer, and adhesive (bonding layer) ([0009] and [0034]) so that the colored layer is between the supporting body and metallic luster layer. The adhesive layer is attached to an object ([0034]). 
Inoue does not specifically disclose the colored layer comprising a coloring agent. However, for a layer to have color, it must contain a coloring material of some sort and Inoue discloses that color is made with a colorant ([0065] and [0067]-[0068]). Thus, it would be expected for a colored layer to contain a coloring material in order to have a color or in the alternative it would be obvious for it to contain a colorant as taught in Inoue to obtain a color. 
Inoue does not specifically disclose the object to which the conventional decorative film is attached but disclose generally decorative films attached to transparent glass substrates ([0052]-[0053]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to attach the conventional decorative film in Inoue to a transparent glass plate as taught in Inoue so that the decorative film may be used in a display ([0052]-[0053]).
Regarding claim 6,  Inoue does not disclose the thickness of the metallic luster layer for the conventional decorative film but does disclose a metal layer with a thickness of 30 to 200 nm ([0072]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the metallic luster layer to have a thickness of 30 to 200 nm as taught in Inoue for the film to have sufficient strength without adversely affecting the reflective effect ([0072]). 
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. 2018/0199458 A1) in view of Chiang et al. (US Pub. 2011/0159277 A1).
Regarding claims 1-2, Hsu discloses an electronic device including a housing with a transparent cover, multi-layer stacked structure (solid state thin film), tinted layer (supporting body), and base layer (colored layer) (abstract and [0019]). The multi-layered stacked structure is several layers of oxide layers or metallic material (elemental substance) ([0023]) and the transparent cover is glass or plastic ([0018]). The base layer is a non-translucent layer and presents a color so would be considered to have some color properties ([0019] and [0022]). Although Hsu does not specifically disclose the base layer containing coloring material, given the base layer in Hsu is disclosed as non-translucent and presenting a color, it would be expected that the layer contains a coloring material in order to present a color and to be non-translucent.
Although Hsu discloses the individual layer of the multi-layer stack being formed with physical vapor deposition which usually results in very thin layers, Hsu does not specifically disclose the thickness of the layers in the stack.
Chiang discloses an electronic device housing with a substrate, base paint coating, and metallic coating which is a plurality of layers (abstract) to give a metallic and color changeable appearance ([0003]) where the layers are metal oxide layers and the total thickness of the layers is 100 to 900 nm ([0013]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the multi-layer stack in Hsu to have the structure set forth in Chiang for several layers with a total thickness of 100 to 900 nm which would also mean each individual layer will be less than 900 nm to have a metallic and color changeable appearance which is the same effect being achieved in Hsu (Chiang, [0003] and [0013]-[0014] and Hsu, abstract, [0004], [0006], and [0022]).
Regarding claim 4, Hsu does not specifically disclose the materials which make the tinted layer. 
Chiang discloses a base paint coating that is acrylic (PMMA) ([0012]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the tinted layer in Hsu to be made of acrylic as taught in Chiang to form a smooth surface and enhancing bonding to subsequent coatings (Chiang, [0012]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chiang as applied to claim 1 above, and further in view of Inoue.
Hsu in view of Chiang discloses the sheet of claim 1 as discussed above. Hsu further discloses that the multi-layer stack can be directly deposited onto the transparent cover as compared to being adhered by a method of adhesion ([0024]) so suggests that there are alternative methods of bonding the two layers but does not specifically disclose a bonding layer.
Inoue discloses a decorative film used in a display device and a front panel ([0001]) comprising a base material layer, metal layer (solid state film), adhesive (bonding layer), and transparent substrate (supporting body) which is the front side of the front plate (cover plate) ([0019]). 
It would have been obvious to one of ordinary skill in the at the effective filing date of the invention that instead of directly attaching the multi-layer stack to the transparent cover in Hsu, an adhesive layer could be interposed so that the decorative film could be formed first and then attached to the front cover or as an known suitable alternative to attaching design layers to a front cover of an electronic device as taught in Inoue (Inoue, [0028], [0044], and [0063]).
Claims 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Inoue.
Hsu discloses an electronic device including a housing with a transparent cover (housing), multi-layer stacked structure (solid film), tinted layer (color layer), and base layer (supporting body) (abstract and [0019]) so that the tinted layer is between the base layer and stacked-structure (solid film). The multi-layered stacked structure is several layers of oxide layers or metallic material (elemental substance) ([0023]) and the transparent cover is glass or plastic ([0018]). The multi-layer stack and subsequent layers are disposed on an inner surface of the transparent cover ([0005]-[0006] and [0017]). The tinted layer presents a color ([0006] and [0022]). Although Hsu does not specifically disclose the tinted layer containing coloring material, given the tinted layer in Hsu is disclosed as presenting a color, it would be expected that the layer contains coloring material in order to present a color.
Hsu further discloses that the multi-layer stack can be directly deposited onto the transparent cover as compared to being adhered by a method of adhesion ([0024]) so suggests that there are alternative methods of bonding the two layers but does not specifically disclose a bonding layer.
Inoue discloses a decorative film used in a display device and a front panel ([0001]) comprising a base material layer, metal layer (solid state film), adhesive (bonding layer), and transparent substrate (supporting body) which is the front side of the front plate (cover plate) ([0019]). Further, to the extent Hsu is not considered to disclose the tinted layer comprising a coloring material, Inoue discloses a coloring material to give a layer color ([0065] and [0067]-[0068]).
It would have been obvious to one of ordinary skill in the at the effective filing date of the invention that instead of directly attaching the multi-layer stack to the transparent cover in Hsu, an adhesive layer could be interposed so that the decorative film could be formed first and then attached to the front cover or as an known suitable alternative to attaching a design layer to a front cover of an electronic device as taught in Inoue (Inoue, [0028], [0044], and [0063]). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention that the tinted layer in Hsu should include coloring material as taught in Inoue so that the layer presents a color (Hsu, [0022] and Inoue, [0067]-[0068]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Inoue as applied to claim 5 above, and further in view of Chiang et al.
Hsu in view of Inoue discloses the cover plate of claim 5 as discussed above. Although Hsu discloses the individual layer of the multi-layer stack being formed with physical vapor deposition which usually results in very thin layers, Hsu does not specifically disclose the thickness of the layers in the stack. 
Chiang discloses an electronic device housing with a substrate, base paint coating, and metallic coating which is a plurality of layers (abstract) to give a metallic and color changeable appearance ([0003]) where the layers are metal oxide layers and the total thickness of the layers is 100 to 900 nm ([0013]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the multi-layer stack in Hsu to have the structure set forth in Chiang for several layers with a total thickness of 100 to 900 nm which would also mean each individual layer will be less than 900 nm to have a metallic and color changeable appearance which is the same effect being achieved in Hsu (Chiang, [0003] and [0013]-[0014] and Hsu, abstract, [0004], [0006], and [0022]).

Response to Arguments
Applicant’s arguments, see page 6, filed 7/18/2022, with respect to the rejection(s) of claim(s) 5-9 under 35 USC 102 over Inoue have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of Inoue.
Applicant's remaining arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Regarding the rejection over Inoue, Applicant argues the claimed coloring layer is not next to a bonding layer but in Inoue, the colored layer is the bonding layer to improve uniformity of the coloring layer so that there is no individual coloring layer as claimed. 
Examiner respectfully disagrees. Regarding claim 1, Inoue discloses a specific embodiment where a base material is between the colored adhesive layer and metal layer (solid film). An adhesive layer may be considered a coloring layer as claimed given there are no limitation on the claimed coloring layer beyond that the layer contains a coloring material. Inoue discloses a layer, an adhesive layer, which contains coloring material ([0060] and [0065]) where the adhesive layer is on the opposite side of a base material of a metal or solid film layer ([0060]). Thus, Inoue is considered to disclose the decorative sheet as claimed. 
Regarding claims 5 and 8, as discussed above, the decorative film set out in Inoue does not have the coloring layer between the metal layer and the base layer and an adhesive or bonding layer on the metal layer. However, Inoue is considered to disclose that it is known in the art to have this type of configuration ([0009] and [0034]) which would render obvious the claimed invention given the claimed configuration was conventionally known in the prior art. Thus, Inoue is considered to render obvious this configuration as discussed above.
Regarding the rejection over Hsu in view of Chiang, Applicant argues that the claimed solid film and coloring layer are provided on two opposite sides of a supporting body which is not the case in Hsu where the tinted layer is provided between the base layer and multi-layer stacked structure (solid film) so that both layers are disposed on the same side of the base layer. 
Examiner respectfully disagrees. Both the base layer and tinted layer are disclosed to present color in Hsu ([0022]). Thus, either layer may be considered a coloring layer as claimed and either layer may be considered a supporting body as claimed as there are no structural limitations or properties for this layer other than having two surfaces. In this case, the first base layer would be considered the claimed coloring layer, the tinted layer would be considered the supporting body, and the stacked structure would be considered the solid film so that the supporting body is between the solid film and coloring layer. 
Regarding the rejection over Hsu in view of Inoue or Hsu in view of Inoue and Chiang, Applicant argues that the technical solution in Hsu involves direct application of the multilayer stack to the transparent cover where an adhesive layer cannot be used because the use of an adhesive would make the layer appear discontinuous or uneven.
Examiner respectfully disagrees. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Here, Hsu does appear to prefer direct application of the multi-layer stacked structure by PVD to assure the structure is not discontinuous or uneven. However, this statement does not teach away or discredit the use of an adhesive layer. Rather, one way Hsu avoids a discontinuous or uneven appearance is through the direct application method. However, a person of ordinary skill in the art is not bound to the method of adhesion taught in Hsu and is capable of considering other methods of adhesion. Hsu suggests and Inoue teaches a different method of adhesion through the use of an adhesive layer (Inoue, [0019]). This would be an obvious solution where it is desired to first make the decorative film and then attach it to the transparent cover at a later time as part of a manufacturing process, as a way to control adhesive strength between the decorative film and transparent cover, or as a conventionally known method of attaching two layers. Thus, it would have been obvious that to use an adhesive as taught in Inoue to aid in attachment of a decorative film to a transparent cover as set forth in Hsu.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 102 and 103 rejections over the claims. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783